Exhibit 10.72
SEVERANCE AGREEMENT
(NON-CHANGE IN CONTROL)
THIS SEVERANCE AGREEMENT (NON-CHANGE IN CONTROL), dated as of and effective
December 18, 2009, is by and between Con-way Inc. (the “Employer”), and Mark C.
Thickpenny (the “Executive”).
WHEREAS, the Employer and the Executive may enter in a Severance Agreement
(Change in Control) dated as of December 18, 2009 which, on the terms and
subject to the conditions contained therein, provides for the Employer to make
available to the Executive certain severance payments and benefits in connection
with a Change in Control (as defined in the CIC Severance Agreement);
WHEREAS, the Employer and the Executive wish to enter into this Severance
Agreement (Non-Change in Control) to set forth the terms and conditions on which
the Employer agrees to make available to the Executive certain severance
payments and benefits in the event of the Executive’s termination of employment
in certain circumstances other than in connection with a Change in Control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Employer and the Executive hereby agree as follows:

•   The attached Terms and Conditions are incorporated herein and made a part of
this Agreement.   •   Subject to the other provisions of this Agreement, if the
Executive incurs a Severance the Executive shall be entitled to receive from the
Employer:

  (i)   The Severance Payment (the amount of which shall be determined using a
multiple (the “Severance Multiple”) of one and one half).     (ii)   The
Outplacement Services at a cost to the Employer not to exceed $16,000; and    
(iii)   The Severance Benefits for a period of 18 months following the Severance
Date (the “Severance Period”).

    In addition, if the Executive incurs a Severance the Executive’s unvested
Qualifying Long-Term Incentive Awards shall vest in accordance with and to the
extent provided in the Vesting Provisions, using a number of months (the “Number
of Months”) equal to 18. Awards made under the EIP prior to the date of this
Agreement shall vest, if at all, in accordance with the terms of the applicable
award agreement and any performance-based awards that are not Qualifying
Long-Term Incentive Awards shall not vest upon a Severance.

•   Notwithstanding the definition of the term “Severance” in the Terms and
Conditions, for purposes of this Agreement a Severance shall also include a
Termination for Good Reason and (subject to the other provisions of this
Agreement) upon a Termination for Good Reason the Executive shall be entitled to
receive from the Employer all of the payments and benefits described above.    
  “Termination for Good Reason” means termination by the Executive of the
Executive’s employment following the occurrence (without the Executive’s express
written consent) of

 



--------------------------------------------------------------------------------



 



    any one of the following acts by the Employer, unless such act is corrected
within 30 days of receipt by the Employer of the Executive’s notice of
Termination for Good Reason:

  (1)   A reduction of twenty percent (20%) or more in the Executive’s target
total direct compensation (determined using the midpoint of the applicable
long-term incentive compensation opportunity range), made by the Employer in
anticipation of, or within twenty-four (24) months after, the sale or other
disposition (including by way of a spin-off or similar transaction) by the
Company of one or more of its three principal operating units. As used herein,
“target total direct compensation” means the Executive’s annual base salary,
target annual bonus and target long-term incentive compensation opportunity.    
(2)   The relocation of the Executive’s principal place of employment to a
location that results in an increase in the Executive’s one way commute of at
least 50 miles.

    Notwithstanding the definition of “Severance Payment” in the attached Terms
and Conditions, in the event of a Termination for Good Reason based upon clause
(1) above, “Severance Payment” shall mean a payment, in lieu of any other
severance payment or severance benefit pursuant to any other plan or agreement
of the Employer, the Company or any Affiliate to which the Executive is
otherwise entitled, of an amount equal to the product of (i) the Severance
Multiple multiplied by (ii) the sum of (A) the Executive’s annual base salary as
in effect immediately prior to the reduction in target total direct compensation
referred to in clause (1) above and (B) the Executive’s Target Bonus for the
calendar year immediately prior to the calendar year in which the Severance
occurs.       Except in the case of a Termination for Good Reason, in no event
shall a “Severance” occur if the Executive terminates his or her employment with
the Employer for any reason. The term “Cause” shall not include any actual or
anticipated failure by the Executive to substantially perform the Executive’s
duties with the Employer after the issuance by the Executive of a notice of
Termination for Good Reason.

•   Any Termination for Good Reason shall be communicated by written notice from
the Executive to the Employer in accordance with Section 7.9 of the Terms and
Conditions. A Notice of Termination for Good Reason shall indicate the specific
provision in the Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for Termination for Good
Reason. The notice of termination shall specify the termination date, which
shall not be less than thirty (30) days nor more than sixty (60) days,
respectively, from the date such notice is given and which (notwithstanding the
definition of “Severance Date” in the Terms and Conditions) shall constitute the
“Severance Date” for purposes of the Agreement. Once the Executive has specified
a date of termination in a notice of termination, the date of termination may
not be changed except by mutual consent of the Employer and the Executive.   •  
If the Executive transfers to and becomes an employee of an Affiliate, the
Employer shall assign this Agreement to the Affiliate (as applicable) which
shall become the Employer and shall assume the obligations of the Employer.

                      CON-WAY INC.       EXECUTIVE    
 
                   
By:
          By:        
Name:
 
 
Jennifer W. Pileggi       Name:  
 
Mark C. Thickpenny    
Title:
  EVP General Counsel & Secretary       Address:        

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF SEVERANCE AGREEMENT (NON-CHANGE IN CONTROL)
Table of Contents

         
1. Definitions
    1  
2. Prior Arrangements; CIC Severance Agreements
    5  
3. Compensation other than Severance Payment and Severance Benefits
    6  
4. Severance Payment and Severance Benefits; Outplacement Services; Vesting of
Qualifying Long-Term Incentive Awards
    6  
5. Notice of Termination
    8  
6. Restrictive Covenants
    8  
7. General Provisions
    11  
 
       
Exhibit A — Waiver and Release of Claims
    13  
Exhibit B — Assignment and Assumption of Agreement
    15  

1.   DEFINITIONS. As hereinafter used:       “Affiliate” means an affiliate of
the Company, as defined in Rule 12b-2 promulgated under Section 12 of the
Exchange Act, including any Business Unit.       “Agreement” means the Severance
Agreement (Non-Change in Control) to which these Terms and Conditions are
attached, including the Terms and Conditions, which are incorporated by
reference in the Agreement.       “Board” means the Board of Directors of the
Company.       “Business Unit” is defined in Section 2 of the EIP.       “Cause”
for termination by the Employer of the Executive’s employment (following the
applicable procedures set forth in Section 5) means (i) fraud, misappropriation
or embezzlement by the Executive against the Employer, the Company or any
Affiliate, (ii) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Employer (other than any
such failure resulting from the Executive’s incapacity due to Disability) after
a written demand for substantial performance is delivered to the Executive by or
on behalf of the Employer Board, which demand specifically identifies the manner
in which the Employer Board believes that the Executive has not substantially
performed the Executive’s duties, or (iii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Employer, the
Company or an Affiliate, monetarily or otherwise. For purposes of clauses
(ii) and (iii) of this definition, no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
act, or failure to act, was in the best interest of the Employer, the Company or
an Affiliate.       “Change in Control” has the meaning set forth in the CIC
Severance Agreement.



1



--------------------------------------------------------------------------------



 



    “CIC Severance Agreement” means the Severance Agreement (Change in Control)
dated as of December 18, 2009 referred to in the second paragraph of the
Agreement, if entered into by the Executive and the Employer.       “COBRA”
means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
supplemented or substituted from time to time.       “Code” means the Internal
Revenue Code of 1986, as amended from time to time.       “Company” means
Con-way Inc., a corporation organized under the laws of the State of Delaware,
or any successor corporation.       “Disability” means a physical or mental
illness or condition causing the Executive’s inability to substantially perform
the Executive’s duties with the Employer.       “EIP” means the Company’s 2006
Equity and Incentive Plan, as amended from time to time, or any successor plan.
      “Employer” means the entity specified in the first paragraph of the
Agreement or any assignee or successor. The last bullet of the Agreement
provides that, if the Executive transfers to the Company or an Affiliate, the
Agreement will be assigned, resulting in a change in the Employer. A draft form
of assignment and assumption is attached as Exhibit B.       “Employer Board”
means the Board of Directors of the Employer.       “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.       “Exchange Act” means
the Securities Exchange Act of 1934, as amended from time to time, and as now or
hereafter construed, interpreted and applied by regulations, rulings and cases.
      “Executive” means the individual specified in the first paragraph of the
Agreement.       “Health Benefits” means health maintenance organization,
insured or self-funded medical, dental, vision, prescription drug and behavioral
health benefits.       “Involuntary Termination” means the actual termination of
the Executive’s employment by the Employer for any reason other than death,
Disability, Cause or Change in Control. Under no circumstances shall any alleged
constructive termination of the Executive’s employment constitute an Involuntary
Termination.       “Number of Months” has the meaning specified on the first
page of the Agreement.       “Outplacement Services” means professional
outplacement services determined by the Employer to be suitable to the
Executive’s position. The maximum amount that the Employer will pay for such
services is set forth on the first page of the Agreement. The outplacement
services shall be made available until the earlier of (i) such time as the
aggregate cost to the Employer of the outplacement services reaches the maximum
amount specified on the first page of the Agreement, and (ii) the date on which
the Executive obtains another full-time job. The Employer will not pay the
Executive cash in

2



--------------------------------------------------------------------------------



 



    lieu of professional outplacement services.

    “Person” means any person, as such term is used in Sections 13(d) and 14(d)
of the Exchange Act other than (i) the Company or its Affiliates, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or its Affiliates, and (iii) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the Common Stock.       “Qualifying Long-Term
Incentive Award” means a long-term incentive award (whether cash-based or
equity-based, and whether payable in cash or in stock) (i) that is granted to
the Executive under the EIP after the date of this Agreement and (ii) that is
non-performance-based or, if performance-based, is based solely on changes in
the price of the Company’s common stock. As used herein, “long-term incentive
award” means an award with a vesting period that is longer than one year in
duration.       “Severance” means an Involuntary Termination.       “Severance
Benefits” means Health Benefits for the Severance Period substantially similar
to those provided to Executive and Executive’s dependents by or on behalf of the
Executive’s Employer immediately prior to the Severance Date. To the extent
possible, the Health Benefits shall be provided at the Employer’s expense
through COBRA, in accordance with the applicable plans, programs or policies of
the Company. For any portion (if any) of the Severance Period in which the
Health Benefits cannot be provided through COBRA, the Employer shall promptly
purchase, at its own expense and at no cost to the Executive, an individual
policy from an A-rated third party insurer under which Executive and Executive’s
dependents shall receive the benefits described above (with no preexisting
condition limitations).       The Health Benefits shall be reduced to the extent
benefits of same type are actually received by or are made available to
Executive and Executive’s dependents, as set forth below (and Executive shall
promptly notify Employer or any successor company of any such benefits):

  (a)   The Health Benefits shall be reduced to the extent benefits of the same
type are actually received by the Executive or the Executive’s dependents
following the Executive’s termination of employment with the Employer, with no
applicable pre-existing condition exclusions; or     (b)   The Health Benefits
shall be reduced to the extent benefits of the same type are made available to
the Executive and Executive’s dependents (whether or not Executive elects to
actually receive such benefits) by a new employer of Executive following the
Executive’s termination of employment with the Employer, with no applicable
pre-existing condition exclusions are applicable;

    provided, however, for avoidance of doubt, benefits made available to one or
more of Executive and Executive’s dependents by the employer of Executive’s
spouse shall not reduce the Health Benefits otherwise available, except to the
extent the Executive’s spouse elects to receive such benefits from his or her
employer;

3



--------------------------------------------------------------------------------



 



    The Employer shall reimburse the Executive for the excess, if any, of the
cost to the Executive of Health Benefits over such cost immediately prior to the
Severance.

    If the Executive dies, the Employer shall continue to provide the
Executive’s dependents with the Health Benefits otherwise receivable on the same
basis as if the Executive had survived.       If any such benefits are treated
as deferred compensation subject to Code section 409A and the Executive is a
Specified Employee, the Executive shall pay the full cost of such benefits for
the first six months after the Severance Date and the Employer shall reimburse
the Executive for such payments as soon as practicable thereafter but not later
than nine (9) months from the date the Executive paid such costs.      
“Severance Date” means the date on which an Executive incurs a Severance, which
shall be the date of termination as determined under Section 5.2.      
“Severance Multiple” has the meaning set forth on the first page of the
Agreement.       “Severance Payment” means a payment, in lieu of any other
severance payment or benefit pursuant to any other plan or agreement of the
Employer, the Company or any Affiliate to which the Executive is otherwise
entitled, of an amount equal to the product of (i) the Severance Multiple
multiplied by (ii) the sum of (A) the Executive’s annual base salary immediately
prior to the time of Severance and (B) the Executive’s Target Bonus for the
calendar year immediately prior to the calendar year in which the Severance
occurs.       “Severance Period” has the meaning set forth on the first page of
the Agreement.       “Specified Employee” has the meaning set forth in the
Con-way Inc. 2005 Deferred Compensation Plan for Executives and Key Employees,
as amended and restated in December 2008 and as subsequently amended from time
to time.       “Target Bonus” means, for any calendar year, an amount equal to
(i) the Executive’s Annual Compensation (as defined in the Company’s Executive
Incentive Plan) for that calendar year multiplied by (ii) the Participation
Percentage (as defined in the Executive Incentive Plan) applicable to executives
in the Executive’s grade level (i.e., E1, E2, E3, E4 or E5) for that calendar
year, as determined by the Compensation Committee of the Board. “Target Bonus”
shall be determined in the manner provided in the preceding sentence whether or
not the Executive is a participant in the Executive Incentive Plan during that
calendar year, and shall not be based on the Executive’s target bonus under any
other annual incentive plan in which the Executive participates during that
calendar year. If during the calendar year for which the Target Bonus is
determined the Executive has not assigned to an executive grade level of E1, E2,
E3, E4 or E5, the Executive’s grade level for purposes of this definition shall
be the grade level between E1 and E5 that the Compensation Committee of the
Board has determined is equivalent to the Executive’s actual grade level.      
“Tax Counsel” means reputable outside tax counsel retained by the Employer and
reasonably acceptable to the Executive.



4



--------------------------------------------------------------------------------



 



    “Taxes” means all federal, state, local and other taxes, to the extent
applicable to all or any part of the Severance Payment and/or Severance
Benefits.       “Terms and Conditions” means these terms and conditions.      
“Vesting Provisions” means:

  (a)   for each stock option, stock appreciation right (“SAR”) or similar
award, and for each non-performance based restricted stock or restricted stock
unit (“RSU”) award, in each case that is a Qualifying Long-Term Incentive Award
scheduled to vest in installments over time, all unvested options, SARs or
similar units, shares of restricted stock or RSUs included in such award that
are scheduled to vest on or before the date that is the Number of Months after
the Severance Date shall vest;     (b)   for each stock option, SAR or similar
award, and for each non-performance based restricted stock or RSU award, in each
case that is a Qualifying Long-Term Incentive Award that is subject to
cliff-vesting, a percentage of the award shall vest, with the percentage
determined by dividing the Number of Months by the total number of months in the
cliff-vesting period; and     (c)   for any other Qualifying Long-Term Incentive
Award, no vesting shall occur upon a Severance.         Example 1: Assume the
Number of Months applicable to Executive A is 18. On January 26, 2009 Executive
A received a stock option grant that is scheduled to vest in three equal
installments, on January 1, 2010, January 1, 2011 and January 1, 2012,
respectively. Executive A incurs a Severance on December 20, 2009. On the
Severance Date the stock option installments scheduled to vest on January 1,
2010 and January 1, 2011 would vest but the installment scheduled to vest on
January 1, 2012 (more than 18 months after the Severance Date) would not vest
under the Vesting Provisions.         Example 2: Assume the Number of Months
applicable to Executive A is 18. On January 26, 2009 Executive A received a
grant of 10,000 restricted stock units with 36 month cliff vesting. Executive A
incurs a Severance on December 20, 2009. On the Severance Date 5,000 restricted
stock units (18 months/36 months) would vest under the Vesting Provisions.

2.   PRIOR ARRANGEMENTS; CIC SEVERANCE AGREEMENTS.

  2.1   The parties agree that all prior employment, separation, severance,
termination, change of control, or similar agreements, arrangements, or plans
(other than the CIC Severance Agreement), whether oral or written, covering the
Executive are terminated and superseded and any notice periods with respect to
such terminations are deemed satisfied or explicitly waived.     2.2   The
parties further agree that the CIC Severance Agreement is intended to provide
for severance payments and benefits to be made available to the Executive (on
the terms and subject to the conditions contained therein) only upon a
qualifying severance in connection with a Change in Control, and that this
Agreement is intended to provide for severance payments and benefits to be made
available to the

5



--------------------------------------------------------------------------------



 



      Executive (on the terms and subject to conditions contained herein) only
in connection with a qualifying severance occurring other than in connection
with a Change in Control. In no event and under no circumstances shall the
Executive be entitled to receive severance payments and benefits under both the
CIC Severance Agreement and under this Agreement.

3.   COMPENSATION OTHER THAN SEVERANCE PAYMENT AND SEVERANCE BENEFITS.

  3.1   If the Executive shall incur a Severance, the Employer shall pay the
Executive’s full salary to the Executive through the Severance Date at the rate
in effect immediately prior to the Severance Date, together with all
compensation and benefits payable to the Executive through the Severance Date
under the terms of the Employer’s compensation and benefit plans, programs or
arrangements as in effect immediately prior to the Severance Date.     3.2   If
the Executive shall incur a Severance, the Employer shall pay to the Executive
the Executive’s normal post termination compensation and benefits as such
payments become due (other than severance payments under any severance plan as
in effect immediately prior to the Severance). Such post termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company’s retirement, insurance and other compensation or benefit
plans, programs and arrangements as in effect immediately prior to the
Severance.

4.   SEVERANCE PAYMENT AND SEVERANCE BENEFITS; OUTPLACEMENT SERVICES; VESTING OF
QUALIFYING LONG-TERM INCENTIVE AWARDS.

  4.1   Subject to the other provisions of this Agreement (including, without
limitation, Section 5 of these Terms and Conditions), if the Executive incurs a
Severance, the Executive shall be entitled to receive from the Employer the
Severance Payment, the Severance Benefits and the Outplacement Services. In
addition, the Executive’s unvested Qualifying Long-Term Incentive Awards shall
vest in accordance with and to the extent provided in the Vesting Provisions.  
  4.2   The Employer shall pay to the Executive the Severance Payment and any
Severance Benefits that are payable in cash, in each case less amounts withheld
for Taxes as required under applicable law, on the earliest date or dates
permitted under Code section 409A, as determined by Tax Counsel or, in the
absence of a determination by Tax Counsel, on the date that is six (6) months
and one (1) day after the Severance Date (or as soon as practicable thereafter,
but in no event later than ten (10) business days immediately following such
date). The Employer shall use good faith efforts to obtain from Tax Counsel the
determinations contemplated by this Section 4.2. The Executive shall be liable
for the payment of all Taxes. The Employer shall be entitled to withhold from
amounts to be paid to the Executive hereunder any Taxes which it is from time to
time required to withhold.     4.3   The Executive shall not be eligible to
receive the Severance Payment, Severance Benefits or Outplacement Services
unless the Executive (or, in the event of the death of the Executive, the
executor, personal representative or administrator of the

6



--------------------------------------------------------------------------------



 



      Executive’s estate) first executes a written release substantially in the
form attached as Exhibit A hereto on or after the Severance Date and such
release becomes effective prior to the time that the Executive (or the
Executive’s estate, as applicable) is to receive all or any part of the
Severance Payment, the Severance Benefits or the Outplacement Services.     4.4
  In the event that the Executive or a dependent of the Executive believes that
he or she is not receiving the full amounts to which he or she is entitled under
the Agreement, such person may make a claim to the Employer Board and the claims
procedure set forth in Section 15 of the EIP shall apply with the Employer Board
treated as the Committee. Although claims for amounts under this Agreement are
governed by claims procedures under the EIP that also apply to ERISA-covered
claims, neither this Agreement nor any amounts payable hereunder are, or are
intended to be, governed by ERISA.     4.5   Any further dispute or controversy
arising under or in connection with the Agreement which remains after the final
decision of the Employer Board as contemplated by Section 4.4 shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator in
accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Such arbitration shall be
conducted in the metropolitan area closest to where the Executive lives.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction over such metropolitan area; provided however, that the Executive
shall be entitled to seek specific performance of his/her right to be paid or to
receive benefits hereunder during the pendency of any dispute or controversy
under or in connection with this Agreement. The fees and expenses of the
arbitrator and the arbitration shall be borne by the Employer.         If, for
any legal reason, a controversy arising from or concerning the interpretation or
application of this Agreement cannot be arbitrated as provided above, the
parties agree that any civil action shall be brought in United States District
Court in the metropolitan area closest to where the Executive lives or, only if
there is no basis for federal jurisdiction, in state court closest to where the
Executive lives. The parties further agree that any such civil action shall be
tried to the court, sitting without a jury. The parties knowingly and
voluntarily waive trial by jury.         Notwithstanding the foregoing, if at
the time a dispute or controversy arises the Executive is working outside of the
United States, and if at such time the Executive maintains a residence in the
United States, the dispute or controversy will be resolved (i) by arbitration in
the metropolitan area closest to the Executive’s residence in the United States
or (ii) by litigation in the United States District Court in the metropolitan
area closest to the Executive’s residence in the United States or, only if there
is no basis for federal jurisdiction, in state court closest to the Executive’s
residence in the United States. If the Executive does not maintain a United
States residence at such time, the dispute or controversy will be subject to
arbitration in San Mateo, California or to litigation in the United States
District Court for the Northern District of California (or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in California).     4.6   The Employer shall pay to the Executive
all legal fees and expenses incurred by the Executive in seeking in good faith
to obtain or enforce any benefit or right provided

7



--------------------------------------------------------------------------------



 



      by the Agreement. Such payment shall be made within five (5) business days
after delivery of the Executive’s written requests for payment accompanied with
such evidence of fees and expenses incurred as the Employer reasonably may
require. The Employer shall not be obligated to pay legal fees and expenses
incurred by any person other than the Executive or the Executive’s successor in
interest hereunder. However, the Employer shall be obligated to pay legal fees
and expenses incurred by the Executive on behalf of the Executive’s dependents
and legal fees and expenses incurred by the estate of the Executive on behalf of
the Executive or the Executive’s dependents.     4.7   The Employer agrees that,
if the Executive incurs a Severance, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive hereunder. Further, the amount of any payment or benefit provided for
in the Agreement shall not be reduced (except as provided in the definition of
Severance Benefits) by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Employer, or otherwise.

5.   NOTICE OF TERMINATION.

  5.1   Any Involuntary Termination shall be communicated by written notice from
the Employer to the Executive in accordance with Section 7.9, and shall follow
the applicable procedures set forth in this Section 5. A notice of termination
for Cause shall include a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the
Employer Board at a meeting of the Employer Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive of no less than thirty (30) days and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Employer Board and
to have no less than thirty (30) days to substantially cure the acts or
omissions that are the basis for Executive’s termination of employment) finding
that, in the good faith opinion of the Employer Board, the Executive was guilty
of conduct set forth in clause (i) or (ii) of the definition of Cause herein,
and specifying the particulars thereof in detail.     5.2   The notice of
termination from the Employer shall specify the date of termination, which shall
not be less than ten (10) days from the date such notice of termination is
given. Once the Employer has specified a date of termination in a notice of
termination, the date of termination may not be changed except by mutual consent
of the Employer and the Executive.

6.   RESTRICTIVE COVENANTS.

  6.1   Confidential Information. The Executive agrees, during the Executive’s
employment and at all times thereafter, that he or she shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of Employer, either during the period of the Executive’s employment or
at any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to Employer, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by the Executive during
the Executive’s employment with the

8



--------------------------------------------------------------------------------



 



      Employer. This Section 6.1 applies to, but is not limited to, the
Employer’s, and its parent’s, subsidiaries’, and affiliates’ legal matters,
technical data, systems and programs, financial and planning data, business
development or strategic plans or data, marketing strategies, software
development, product development, pricing, customer information, trade secrets,
personnel information, and other privileged or confidential business
information.         The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes known
to the public subsequent to disclosure to the Executive through no wrongful act
of the Executive or any representative of the Executive; or (iii) the Executive
is required to disclose by applicable law, regulation or legal process (provided
that the Executive provides Employer with prior notice of the contemplated
disclosure and reasonably cooperates with the Executive at its expense in
seeking a protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, the Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.    
6.2   Non-Solicitation. The Executive agrees that, during the Executive’s
employment and for a period of twenty-four (24) months following the Severance
Date, the Executive will not, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, knowingly solicit, aid
or induce (i) any employee of the Employer to leave such employment in order to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Employer or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee, or (ii) any customer of the
Employer to purchase goods or services then sold by the Employer or from another
person, firm, corporation or other entity or assist or aid any other persons or
entity in identifying or soliciting any such customer.     6.3  
Non-Disparagement. The Executive agrees, during the Executive’s employment and
at all times thereafter, not to make, participate in the making of, or encourage
any other person to make, any statements, written or oral, that criticize or
disparage the Employer, the Company or any Affiliate, or their respective
employees, officers, directors, products or services. The Employer agrees that
it shall use its best reasonable efforts to assure that none of its executive
officers or directors make, participate in the making of, or encourage any other
person to make, any statements, written or oral, that criticize or disparage the
Executive. Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this requirement.     6.4   Competition. The Executive agrees
that, during the Executive’s employment with the Employer, and for a period of
twelve (12) months following the Severance Date (irrespective of the reason for
the Executive’s termination and without any reduction or modification), the
Executive shall not, without the prior written consent of the Employer Board,
directly or indirectly engage or become a partner, director, officer, principal,
employee, consultant, investor, creditor or stockholder in/for any business,
proprietorship, association, firm or corporation not owned or controlled by the

9



--------------------------------------------------------------------------------



 



      Company or its subsidiaries or affiliates which is engaged or proposes to
engage or hereafter engages in a business competitive directly or indirectly
with the business conducted by the Company or any of its subsidiaries or
affiliates in any geographic area in which the Company is or was engaged in or
actively planning to engage in business as of the Executive’s Termination Date
or during the previous twelve (12) month period; provided, however, that the
Executive is not prohibited from owning one percent (1%) or less of the
outstanding capital stock of any corporation whose stock is listed on a national
securities exchange.     6.5   Reasonableness. In the event the provisions of
this Section 6 shall ever be deemed to exceed the time, scope or geographic
limitations permitted by applicable laws, then such provisions shall be reformed
to the maximum time, scope or geographic limitations, as the case may be,
permitted by applicable laws.     6.6   Equitable Relief.

  (a)   Executive acknowledges that the restrictions contained in this Section 6
are reasonable and necessary to protect the legitimate interests of Employer,
that the Employer would not have entered into the Agreement in the absence of
such restrictions, and that any violation of any provision of this Section 6
will result in irreparable injury to Employer. By entering into the Agreement,
the Executive represents that his or her experience and capabilities are such
that the restrictions contained in this Section 6 will not prevent the Executive
from obtaining employment or otherwise earning a living at the same general
level of economic benefit as is currently the case. The Executive further
represents and acknowledges that (i) he or she has been advised by Employer to
consult his or her own legal counsel in respect of this Agreement, and (ii) that
he or she has had full opportunity, prior to agreeing to enter into the
Agreement, to review thoroughly this Agreement with his or her counsel.     (b)
  Executive agrees that Employer shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this Section 6, which rights shall be cumulative and in
addition to any other rights or remedies to which Employer may be entitled. In
the event that any of the provisions of this Section 6 should ever be
adjudicated to exceed the time, geographic, service, or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, service,
or other limitations permitted by applicable law.     (c)   Executive
irrevocably and unconditionally (i) agrees that any suit, action or other legal
proceeding arising out of this Section 6, including without limitation, any
action commenced by the Employer or the Company for preliminary and permanent
injunctive relief or other equitable relief, may be brought in the United States
District Court for the Northern District of California, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in California, (ii) consents to the non-exclusive jurisdiction of
any such court in any such suit, action or proceeding, and (iii) waives any
objection which Executive may have to the laying of venue of any such suit,
action or proceeding

10



--------------------------------------------------------------------------------



 



      in any such court. Executive also irrevocably and unconditionally consents
to the service of any process, pleadings, notices or other papers in a manner
permitted by the notice provisions of Section 7.9.

  6.7   Survival of Provisions. The obligations contained in this Section shall
survive the termination of Executive’s employment with Employer and shall be
fully enforceable thereafter.

7.   GENERAL PROVISIONS.

  7.1   Except as otherwise provided herein or by law, no right or interest of
the Executive under the Agreement shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of the Executive under the Agreement shall be liable for, or
subject to, any obligation or liability of such Executive. When a payment is due
under the Agreement to an Executive who is unable to care for his or her
affairs, payment may be made directly to the Executive’s legal guardian or
personal representative.     7.2   If the Employer, the Company or any Affiliate
is obligated pursuant to applicable law or by virtue of being a party to a
contract (other than this Agreement) to pay severance pay, a termination
indemnity, notice pay or the like or if the Employer, the Company or any
Affiliate is obligated by law to provide advance notice of separation (“Notice
Period”), then any Severance Payment hereunder shall be reduced by the amount of
any such severance pay, termination indemnity, notice pay or the like, as
applicable, and by the amount of any compensation received during any Notice
Period.     7.3   Neither the entering into of this Agreement, nor the payment
of any benefits hereunder shall be construed as giving the Executive, or any
person whomsoever, the right to be retained in the service of the Employer, and
the Executive shall remain subject to discharge to the same extent as if the
Agreement had never been executed.     7.4   If any provision of the Agreement
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Agreement shall be
construed and enforced as if such provisions had not been included.     7.5  
The Company, the Employer and the Executive intend for the Agreement to comply
with the requirements of Code section 409A such that none of the payments
hereunder will result in compensation to be includible in the Executive’s income
pursuant to Code section 409A(a)(1)(A). The Agreement shall be interpreted in a
manner consistent with such intent.         If any provision of the Agreement
would cause compensation to be includible in the Executive’s income pursuant to
Code section 409A(a)(1)(A), such provision shall be void, and the Employer shall
have the unilateral right to amend the Agreement retroactively for compliance
with Coode section 409A in such a way as to achieve substantially similar
economic results without causing such inclusion. Any such

11



--------------------------------------------------------------------------------



 



      amendment shall be binding on the Executive. In the event the Agreement
does not comply with the requirements of Code section 409A, the Executive will
be solely responsible for any adverse tax consequences to the Executive.

  7.6   The Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Employer and its successors and assigns, and by the
Executive and by the personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of the
Executive. If the Executive shall die while any amount would still be payable to
the Executive (other than amounts which, by their terms, terminate upon the
death of the Executive) if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of the Agreement to the executors, personal representatives or
administrators of the Executive’s estate.     7.7   The headings and captions
herein are provided for reference and convenience only, shall not be considered
part of the Agreement, and shall not be employed in the construction of the
Agreement.     7.8   The Agreement shall not be funded. The Executive shall not
have any right to, or interest in, any assets of the Employer which may be
applied by the Employer to the payment of benefits or other rights under the
Agreement.     7.9   All notices and all other communications provided for in
the Agreement (i) shall be in writing, (ii) shall be hand delivered, sent by
overnight courier or by United States registered mail, return receipt requested
and postage prepaid, addressed, in the case of the Employer, to the principal
office of the Employer, attention President, and in the case of the Company, to
2855 Campus Drive, San Mateo, California 94403, attention General Counsel, and
in the case of the Executive, to the last known address of the Executive, and
(iii) shall be effective only upon actual receipt.     7.10   The Agreement
shall be construed and enforced according to the laws of the State of Delaware
(without giving effect to the conflict of laws principles thereof) to the extent
not preempted by federal law, which shall otherwise control.

12



--------------------------------------------------------------------------------



 



EXHIBIT A
WAIVER AND RELEASE OF CLAIMS
In consideration of, and subject to, the payment to be made to me by
                    (the “Employer”) of the “Severance Payment” (in each case as
defined in the Severance Agreement (Non-Change in Control), dated as
of                    , entered into between me and the Employer (the
“Agreement”)), I hereby waive any claims I may have for employment or
re-employment by the Employer or any parent or subsidiary of the Employer after
the date hereof, and I further agree to and do release and forever discharge the
Employer and any parent or subsidiary of the Employer, and their respective past
and present officers, directors, shareholders, insurers, employees and agents
from any and all claims and causes of action, known or unknown, arising out of
or relating to my employment with the Employer or any parent or subsidiary of
the Employer, or the termination thereof, including, but not limited to,
wrongful discharge, breach of contract, tort, fraud, the Civil Rights Acts, Age
Discrimination in Employment Act as amended by the Older Workers’ Benefits
Protection Act, Employee Retirement Income Security Act of 1974, Americans with
Disabilities Act, or any other federal, state or local legislation or common law
relating to employment or discrimination in employment or otherwise; provided
however, that no claim that I may have against the Employer in any capacity
other than as an Employer shall be waived pursuant to this Waiver and Release.
Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights to ongoing
Severance Benefits under the terms of the Agreement; (ii) my rights to benefits
(other than severance payments or benefits) under plans, programs and
arrangements of the Employer or any parent or subsidiary of the Employer;
(iii) my rights to indemnification under any indemnification agreement,
applicable law or the certificates of incorporation or bylaws of the Employer or
any parent or subsidiary of the Employer, (iv) my rights under any director’s
and officers’ liability insurance policy covering me, (v) my workers
compensation rights, or (vi) my unemployment insurance rights.
I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress, and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Employer’s acknowledgment of my rights reserved under the second
paragraph above.
I understand that this release will be deemed to be an application for benefits
under the Agreement and that my entitlement thereto shall be governed by the
terms and conditions of the Agreement and any applicable plan. I expressly
hereby consent to such terms and conditions.
I acknowledge that (i) I am waiving any rights or claims I might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (“ADEA”); (ii) I have received consideration beyond that to which
I was previously entitled; (iii) I have been given forty-five (45) days to
review and consider this Waiver and Release of Claims (unless I have signed a
written waiver of such review and consideration period); (iv) I have had the
opportunity to consult with an attorney or other advisor of my choice and have
been advised by the Employer to do so if I choose; and (vi) I have been
separately furnished a written schedule of all persons, listed by job title and
age, within the affected decisional unit who were selected and not selected for
the benefits extended by this Agreement, as may be required by the ADEA. I may
revoke this Waiver and Release of Claims seven days or less after its execution
by providing written notice to the Employer.

13



--------------------------------------------------------------------------------



 



I acknowledge that it is my intention and the intention of the Employer in
executing this Waiver and Release of Claims that the same shall be effective as
a bar to each and every claim, demand and cause of action hereinabove specified.
In furtherance of this intention, I hereby expressly waive any and all rights
and benefits conferred upon me by the provisions of SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, to the extent applicable to me, and expressly I consent
that this Waiver and Release of Claims shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified. SECTION 1542 provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
I acknowledge that I may hereafter discover claims or facts in addition to or
different from those which I now know or believe to exist with respect to the
subject matter of this Waiver and Release of Claims and which, if known or
suspected at the time of executing this Waiver and Release of Claims, may have
materially affected this settlement.
Finally, I acknowledge that I have read this Waiver and Release of Claims and
understand all of its terms.
 
Signature
 
Name
 
Date Signed

14



--------------------------------------------------------------------------------



 



EXHIBIT B
Assignment and Assumption of
Severance Agreement
Between ____________ and
______________,
As of ___________
                     (the “Old Employer”) and                     (the
“Executive”) have entered into a Severance Agreement dated
                    (the “Agreement”). The Executive is transferring employment
from the Old Employer to                      (the “New Employer”), effective
                    . The last bullet of the Agreement provides that, if the
Executive transfers to the Company or an Affiliate, the Old Employer shall
assign the Agreement to the Company or Affiliate. To order to carry out the
provisions of the last bullet of the Agreement -

1.   The Old Employer hereby assigns the Agreement to the New Employer.   2.  
The New Employer hereby assumes the obligations of the Old Employer under the
Agreement.   3.   The assignment and assumption are effective as of the date
employment is transferred.   4.   The Executive hereby acknowledges receipt of
notice of the assignment and assumption.

                              THE OLD EMPLOYER       THE NEW EMPLOYER
 
                           
By:
          By:                
Name:
 
 
      Name:  
 
           
Title:
          Title:                
 
                            EXECUTIVE                                          
         
Name:
                           

15